ORDER
PER CURIAM.
Lonnie Bourisaw (Bourisaw) appeals from the judgment upon his conviction by a jury of seven counts of forcible sodomy, Section 566.060, RSMo Cum.Supp.1998, for which he was sentenced to seven consecutive terms of life in prison. Bourisaw *680claims the trial court erred when it (1) overruled Bourisaw’s objections and allowed Bourisaw to be cross-examined as to whether he had been committed to a juvenile facility for alleged prior acts of child molestation; (2) accepted the jury’s verdict because the State failed to prove an element of the crime, forcible compulsion, beyond a reasonable doubt; (3) ordered life sentences to be served consecutively; (4) refused an instruction on a lesser included offense; and (5) permitted the State to cross-examine Bourisaw with previously undisclosed evidence. We affirm.
We have reviewed the briefs of the parties, the legal file and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 30.25(b).